Citation Nr: 1137362	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  05-25 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.  

2.  Entitlement to an increased rating for a hiatal hernia with gastroesophageal reflux disease, currently evaluated 30 percent disabling.  

3.  Entitlement to an increased rating for carpal tunnel syndrome of the right arm, currently evaluated 10 percent disabling.  

4.  Entitlement to an increased rating for carpal tunnel syndrome of the left arm, currently evaluated 10 percent disabling.  

5.  Entitlement to an increased rating for hypertension, currently evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to August 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for hypertensive renal disease has been raised by the record, but has not been adjudicated by the RO.  See the report of the VA compensation examination in February 2010.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for peripheral vascular disease of the left lower extremity is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's hiatal hernia with gastroesophageal reflux disease is manifested by daily epigastric pain and burning and regurgitation, but is not productive of considerable impairment of health.  

2.  The Veteran's carpal tunnel syndrome of the right arm was manifested by a tingling sensation prior to February 23, 2010.  

3.  The Veteran's carpal tunnel syndrome of the right arm was manifested by numbness of the palmar aspect of the first four fingers and moderate incomplete paralysis of the median nerve beginning February 23, 2010.  

4.  The Veteran's carpal tunnel syndrome of the left arm was manifested by a tingling sensation prior to February 23, 2010. 

5.  The Veteran's carpal tunnel syndrome of the left arm was manifested by numbness of the palmar aspect of the first four fingers and moderate incomplete paralysis of the median nerve beginning February 23, 2010.  

6.  The Veteran's hypertension has been manifest throughout the appeal period by systolic pressures not exceeding 160, by diastolic pressures not exceeding 98, and by the requirement for continuous medication.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for hiatal hernia with gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for carpal tunnel syndrome of the right arm prior to February 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

3.  The criteria for a 30 percent evaluation for carpal tunnel syndrome of the right arm beginning February 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

4.  The criteria for an evaluation in excess of 10 percent for carpal tunnel syndrome of the left arm prior to February 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

5.  The criteria for a 20 percent evaluation for carpal tunnel syndrome of the left arm beginning February 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the RO's August 2004, February 2005, and December 2005 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained several VA medical examinations concerning the Veteran's service-connected disabilities.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA examiners who conducted the examinations, had reviewed the Veteran's claims folder, including the Veteran's inservice and post-service treatment records.  In addition, the VA examiners performed a physical examination of the Veteran, which included obtaining a history of his condition directly from the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning this issue has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Air Force from June 1961 to August 1984.  His report of separation, DD Form 214, noted that he worked as a fuel superintendent.  

Hiatal Hernia With Gastroesophageal Reflux Disease (GERD)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for a hiatal hernia, GERD, peptic esophagitis, and narrowing of the distal esophagus was granted by a June 1994 rating decision, and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  By a rating decision in July 2003, the RO increased the rating to 30 percent, effective August 13, 2002.  The Veteran perfected his appeal of that decision in August 2005.  

Disabilities of the digestive system often produce a common disability picture, making distinguishing between signs and symptoms of disease difficult, and complicating the task of avoiding pyramiding of evaluations under 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive system under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive will not be combined, and a single evaluation is assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  

The Veteran's currently diagnosed gastrointestinal disability is evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346, as a hiatal hernia.  The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 7346 indicates that hiatal hernia is rated on the basis of symptoms, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114.  The Board finds that rating the Veteran's service-connected gastrointestinal disability under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability.  

A maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  

At the time of a VA compensation examination in June 2003 the Veteran reported that he was having increased epigastric pain after eating.  He stated that he had been regurgitating dark grainy fluid, but the regurgitation stopped when the dose of his medication was increased.  The examiner noted that the Veteran appeared well nourished and was in no acute distress.  There was some mild epigastric tenderness on deep palpation.  The examiner indicated that the Veteran might be a candidate for surgical repair of the hiatal hernia.  A rating decision in July 2003 increased the rating for the disability to 30 percent, effective August 13, 2002.  

Private treatment records show that the Veteran underwent an esophagogastroduodenoscopy (EGD) in August 2003 because of persistent reflux, despite medication.  The EGD showed a hiatal hernia, with severe reflux esophagitis.  In September 2003, the Veteran underwent surgical repair of the hiatal hernia.  The surgery was complicated by a wound infection and an incisional hernia that required further surgery.  

The Veteran wrote the RO in June 2004 that his hiatal hernia and GERD had worsened significantly and that he had recently undergone surgery for the disability; he requested an increased rating for the disability.  

Another VA compensation examination was conducted in October 2004.  The examiner noted that the Veteran was still taking oral medication, which was controlling his pain relatively well.  The Veteran denied having any vomiting and was tolerating normal food intake.  He no longer required elevation of the head of the bed at night.  His weight at that time was 235 pounds.  There was no report of hematemesis, melena, or anemia.  The examiner provided an addendum in February 2005, noting that the Veteran's symptoms had relatively cleared since the surgery and required 20 milligrams (mg.) of Prilosec.  Prior to the surgery, it was noted that the Veteran was taking 120 mg. of Prilosec.  

VA and private medical records dated from October 2008 to September 2010 reflect evaluation and treatment for other disabilities.  Those records do not show significant complaints or other manifestations regarding the Veteran's hiatal hernia and GERD.  In September 2009, his weight was recorded as 223 pounds.  The records do not show symptoms of pain, vomiting, material weight loss, hematemesis, melena, or anemia, and there was no indication that the Veteran's hiatal hernia or GERD was productive of severe impairment of his health.  

The Veteran was afforded another VA compensation examination in February 2010.  He reported that since the surgery, he had been doing well.  He still had reflux disease, but obtained a good response to the medication.  The Veteran indicated that he would still get heartburn if he ate dinner too late or ate the wrong thing.  The examiner described the Veteran's symptoms as stable on medication, and noted that the disability had no significant effect on the Veteran's usual occupation or daily activities.  

The medical records show that the Veteran's gastrointestinal disability was manifest by significant symptoms, including reflux, at the time of the June 2003 VA compensation examination and that he subsequently underwent surgical repair of the hiatal hernia in September 2003.  His symptoms prior to the surgery included persistent epigastric distress with dysphagia, pyrosis, and regurgitation that were productive of considerable impairment of his health.  Those manifestations are commensurate with a 30 percent rating under Diagnostic Code 7346.  There is no evidence that, prior to or since the surgery, the Veteran experienced vomiting, material weight loss, hematemesis, melena, or anemia.  The evidence does not show or otherwise indicated that the disability produced severe impairment of the Veteran's health, as would warrant a 60 percent rating.  

Therefore, the Board finds that a rating greater than the current 30 percent evaluation is not warranted for the Veteran's service-connected hiatal hernia and GERD.  

Carpal Tunnel Syndrome

The evidence of record shows that the Veteran is right-handed, and therefore, his right hand is his major hand.  A 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand.  Id.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id. 

The evidence of record shows that the Veteran is right-handed, and therefore, his left hand is his minor hand.  A 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the minor hand.  Id.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the minor hand.  Id.  A 40 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the minor hand.  Id.  A 60 percent evaluation is assigned for complete paralysis of the median nerve of the minor hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id. 

The criteria for evaluating neuritis and neuralgia of the median nerve are identical to the criteria for evaluating degrees of paralysis as set forth above.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2011).  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).  

The Veteran has been afforded two examinations to evaluate his carpal tunnel syndrome during the course of his current appeal.  An examiner in October 2004 noted that there were well-healed scars on both wrists and the palmar aspects of both hands; no keloid formation was present.  Tinel's sign was negative at both wrists.  There was no atrophy of the thenar or hypothenar muscles, or of the intrinsic muscles of the hands.  Sensory function was intact.  Handgrip was slightly diminished, but the motor examination was otherwise normal.  The examiner indicated that the Veteran's carpal tunnel syndrome was symptomatic in producing a tingling sensation.  Those findings are identical to those reported by a VA compensation examiner in June 2003.  

A VA examiner in February 2010 stated that the Veteran's carpal tunnel syndrome symptoms consisted of numbness in both hands.  By way of history, the examiner noted that the Veteran underwent bilateral carpal tunnel surgery in the 1980's.  His symptoms subsided after the surgery, but had gradually returned.  The Veteran reported that he had numbness involving all of his fingers that had been getting progressively worse over the past few years.  He complained that it was difficult to pick up small things and to turn the pages of a book.  He indicated that his hands were always swollen and cold.  On examination, sensation to light touch was decreased over the palmar aspect of the first through fourth fingers, bilaterally.  The other sensory modalities were normal.  The upper extremity reflexes were all normal.  The motor examination of both upper extremities was also normal.  The examiner stated that there was no muscle atrophy or abnormal muscle tone, and there were no tremors, tics, or abnormal movements.  No joint was affected by the nerve disorder.  The examiner characterized the effect of the bilateral carpal tunnel disabilities on each of the Veteran's various daily activities as mild.  

The Veteran has contended in various written statements that the numbness in his hands renders them essentially useless.  

The symptoms and clinical findings noted on the two VA compensation examinations show that the Veteran's symptoms have progressed since the examination in 2004.  Whereas in 2004, the bilateral carpal tunnel syndrome was manifest only by a tingling sensation in his fingers, by 2010 there was more pronounced numbness in four of the fingers of each hand.  The 2004 examiner did not report any functional impairment due to the disability.  The examiner in 2010, however, noted the Veteran's complaint of difficulty with fine finger dexterity.  

In light of the minimal symptoms and clinical findings reported on VA compensation examination in 2004, the Board finds that the Veteran's carpal tunnel syndrome of each hand was productive of not more than mild impairment or mild incomplete paralysis of the median nerve at that time.  VA and private treatment records from 2004 to the present do not reflect significant complaints regarding the disabilities or any relevant clinical findings.  Those manifestations warrant not more than a 10 percent rating for each upper extremity.  

The manifestations that were noted by the February 2010 VA examiner, however, show that the disabilities had in fact worsened since 2004.  Although that examiner characterized the functional impairment due to the disabilities as mild, the Board accords great probative weight to the Veteran's statements regarding the functional impact of the disabilities and to the clinical findings of significantly worsened numbness that now extended to four of the fingers of each hand.  Affording the Veteran the benefit of the doubt, the Board finds that carpal tunnel syndrome of each upper extremity is productive of moderate impairment or moderate incomplete paralysis of the median nerve, effective from the date of the most recent examination, February 23, 2010.  Those findings warrant a 30 percent rating for the right (major) upper extremity and a 20 percent rating for the left (minor) upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Because the manifestations of the Veteran's bilateral carpal tunnel syndrome are wholly sensory, however, the above ratings for moderate incomplete paralysis are the highest ratings that can be assigned.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).  

Hypertension 

The Veteran's hypertension is rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id. 

On VA compensation examination in June 2003, multiple blood pressure readings showed that the Veteran's systolic pressure did not exceed 162 and his diastolic pressure did not exceed 80.  The examiner noted that the Veteran had been treated for hypertension for approximately 25 years and that "[h]is blood pressures continue to be uncontrolled."  The Veteran's daily dose of antihypertensive medication had recently been doubled.  On VA compensation examination in October 2004, the Veteran's blood pressure was recorded as 136/80.  The examiner stated that the hypertension was controlled.  A VA compensation examiner in February 2010 recorded the Veteran's blood pressure as 134/82.  

Private examiners and VA clinic examiners from January 2005 to September 2010 have recorded blood pressure readings varying from 125/79 to 168/72.  No examiner has noted a systolic pressure greater than 168 or a diastolic pressure greater than 98.  

The Veteran contends that a higher rating is warranted because his blood pressure has required increased medication to control.  However, the amount of medication required to treat hypertension is not among the criteria for rating the disability.  The criteria in Diagnostic Code 7101 are the levels of systolic and diastolic pressure and the requirement for continuous medication.  

As the Veteran's hypertension is shown to require continuous medication for treatment, the criteria for a 10 percent rating are met.  However, because the record shows that the Veteran's diastolic pressure has not been predominantly 100 or more and that his systolic pressure has not been predominantly 160 or more during the applicable period, the criteria for a rating greater than 10 percent are not met.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the disability picture of the Veteran's hiatal hernia and GERD, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's hiatal hernia and GERD is evaluated pursuant to 38 C.F.R. § 4.114, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's hiatal hernia and GERD was manifested prior to his surgery by recurrent epigastric distress, pyrosis, and regurgitation, and subsequently by occasional heartburn.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current 30 percent disability rating for his service-connected hiatal hernia and GERD.  Ratings in excess thereof are provided for certain manifestations of the service-connected hiatal hernia and GERD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

Accordingly, an evaluation greater than 30 percent for the Veteran's service-connected hiatal hernia and GERD is not warranted at any time during the appeal period.  Hart, 21 Vet. App. at 509.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1991).  

The Board finds that the disability picture for the Veteran's bilateral carpal tunnel syndrome, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the current ratings, including the staged ratings assigned herein, inadequate.  See Hart, 21 Vet. App. at 509; 38 C.F.R. § 3.321(b).  The Veteran's bilateral carpal tunnel syndrome is evaluated pursuant to 38 C.F.R. § 4.124a, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  Prior to February 23, 2010, the Veteran's bilateral carpal tunnel syndrome was manifested by a tingling sensation in his hands.  Beginning February 23, 2010, the Veteran's carpal tunnel syndrome was manifested by significantly decreased sensation over the palmar surface of the first four fingers of each hand.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 10 percent rating for each upper extremity prior to February 23, 2010, and by a 20 percent rating for the left upper extremity and a 30 percent rating for the right upper extremity beginning February 23, 2010, for carpal tunnel syndrome.  Ratings in excess thereof are provided for certain manifestations of the service-connected bilateral carpal tunnel syndrome, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings, including as assigned herein, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

Accordingly, an evaluation greater than 10 percent for each upper extremity prior to February 23, 2010, and an evaluation greater than 20 percent for the left upper extremity and an evaluation greater than 30 percent for the right upper extremity beginning February 23, 2010, for the manifestations of the Veteran's service-connected carpal tunnel syndrome are not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  

The Board finds that the disability picture due to the Veteran's hypertension, throughout all of the time periods on appeal, was not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's hypertension is evaluated pursuant to 38 C.F.R. § 4.104, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's hypertension was manifested by systolic pressures predominantly less than 160 and by diastolic pressures predominantly less than 100.  Continuous medication has been required for treatment of the hypertension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings for his service-connected hypertension.  Ratings in excess thereof are provided for certain manifestations of the service-connected hypertension, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

Accordingly, an evaluation greater than 10 percent for the manifestations of the Veteran's service-connected hypertension are not warranted at any time during the appeal period.  See Hart, 21 Vet. App. at 509.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  


ORDER

An increased rating for a hiatal hernia with gastroesophageal reflux disease, currently evaluated 30 percent disabling, is denied.  

A rating greater than 10 percent for carpal tunnel syndrome of the right arm prior to February 23, 2010, is denied.  

A 30 percent rating for carpal tunnel syndrome of the right arm beginning February 23, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.  

A rating greater than 10 percent for carpal tunnel syndrome of the left arm prior to February 23, 2010, is denied.  

A 20 percent rating for carpal tunnel syndrome of the left arm beginning February 23, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.  

An increased rating for hypertension, currently evaluated 10 percent disabling, is denied.  



	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran has also claimed entitlement to service connection for "peripheral vascular disease" as secondary to his service-connected hypertension, although his contentions refer to varicose veins in his left leg.  

VA afforded the Veteran an examination in October 2004 to determine the etiology of any peripheral vascular disease present.  However, the Board finds the VA examination in this case not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The VA examiner diagnosed venous insufficiency of the left leg and stated that it was not secondary to the Veteran's service-connected hypertension.  However, the examiner did not indicate whether the venous insufficiency of the left leg was aggravated by the service-connected hypertension nor did the examiner indicate whether the hypertension was due to the Veteran's military service.  Moreover, the examiner did not provide any rationale for the opinion that was given.  Further, the examiner indicated that the Veteran was scheduled for a vein stripping and laser treatment; no reports of that treatment are of record.  Accordingly, a remand is required to obtain the missing records and for a new examination to adequately decide the merits of the claim herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Therefore, this case is remanded for the following actions:  

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for peripheral vascular disease.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must afford the Veteran a VA examination to determine the current existence and etiology of any peripheral vascular disease (venous or arterial) found.  The claims file and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical records in the claims file, as well as the Veteran's lay statements, the examiner must state whether any current peripheral vascular disease is related to the Veteran's active duty service or is caused by or aggravated by a service-connected disorder, to include hypertension.  A complete rationale for all opinions must be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


